Citation Nr: 1044704	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post 
left acromioclavicular joint separation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1980 to 
December 1981.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which 
denied entitlement to a rating in excess of 20 percent for status 
post left acromioclavicular (AC) joint separation.

The Board remanded the claim in October 2009 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and have been extensively interpreted by the United 
States Court of Appeals for Veterans Claims (the Court).  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Records show the Veteran was provided VCAA notice by 
correspondence dated in July 2005 and November 2009. 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of a 
claim.  He was notified that VCAA notice applied to all elements 
of the claim in a March 2006 RO letter.

The Veteran seeks a higher rating for his service-connected post 
left acromioclavicular joint separation.  

In his June 2005 claim, the Veteran stated that he sought an 
increased rating for his left shoulder disability as he has not 
been able to work effectively in his profession because of his 
shoulder.  

In a December 2009 VA examination report, the Veteran stated he 
could no longer work as a professional painter due to the pain in 
his left arm and severe limitations in range of motion.  The 
examiner opined that the Veteran's left shoulder caused moderate 
to severe functional loss or limitations.  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once 
a Veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability).  

The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted. Id 
at 455.  As such, future adjudication of the Veteran's claim 
should include the issue of TDIU, in accordance with the holding 
in Rice.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating 
is less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 20 percent 
disability rating for a left shoulder disability and a 
noncompensable disability rating for a displaced right ulnar 
fracture.  His combined disability rating is 20 percent.  
Therefore, he does not meet the minimum schedular percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then 
is whether the Veteran's service-connected disabilities 
nevertheless prohibit him from sustaining gainful employment, 
such that a TDIU rating may be assigned on an extraschedular 
basis.

The Board finds that an opinion is needed as to whether as part 
of his claim for a higher rating, the Veteran is no longer able 
to be employed as a result of his service-connected disabilities.  

The case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated him for his left shoulder 
impairment.  This should include any 
shoulder treatment resulting from 
occupational injuries, if any.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran is to be 
afforded a VA joints examination to 
determine the severity of the impairment of 
this left shoulder to include the effect of 
his service-connected disabilities on his 
employability.  The claims file must be 
made available to and reviewed by the 
physician in connection with the 
examination.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA Joints Examination.  

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected left shoulder and/or right arm 
disabilities.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. § 
3.321 for a service-connected shoulder 
disability.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

